Order entered January 31, 2022




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                        No. 05-22-00040-CV

                   IN THE INTEREST OF B.P. AND S.P., CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-20-04783

                                                ORDER

          Before the Court are appellant’s January 18, 2022 motion for an extension of

time to file a notice of appeal and appellee’s response opposing the motion.

Appellant explains in his motion that he filed a motion pursuant to Texas Rule of

Civil Procedure 306a to extend deadlines because counsel did not obtain actual

notice of the trial court’s October 19, 2021 judgment until November 19, 2021.1

See TEX. R. CIV. P. 306(a)(4). He further explains that the trial court has refused to

set a hearing on his rule 306a motion. See id. 306a(5). In her response to the

motion, appellee asserts that appellant’s remedy is by way of petition for writ of


1
    Appellant filed his notice of appeal and rule 306a motion on December 10, 2021.
mandamus for failing to conduct a hearing on his rule 306a motion. See Cantu v.

Longoria, 878 S.W.2d 131, 132 (Tex. 1994).

      Given the posture of this case with the notice of appeal having been filed, we

ORDER the trial court to conduct a hearing, WITHIN THIRTY DAYS of the

date of this order, on appellant’s rule 306a motion. See TEX. R. CIV. P. 306(a)(5).

We further ORDER the trial court to sign a written order that finds the date when

appellant or his counsel first either received notice or acquired actual knowledge

that the judgment was signed. See TEX. R. APP. P. 4.2(c).

      We ORDER LaToya Young-Martinez, Official Court Reporter for the 255th

Judicial District Court, to file the reporter’s record of the hearing WITHIN

FORTY DAYS of the date of this order.

      We ORDER Felicia Pitre, Dallas County District Clerk, to file a

supplemental clerk’s record containing the trial court’s order on appellant’s rule

306a motion , WITHIN THIRTY-FIVE DAYS of the date of this order.

      Appellant’s extension motion will be determined after receiving the

supplemental clerk’s record with the trial court’s order.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Court; Ms.

Pitre: Ms. Young-Martinez; and, all parties.
      We ABATE this appeal to allow the trial court an opportunity to comply

with this order. The appeal will be reinstated in FORTY DAYS or when the

supplemental clerk’s record is filed with the requested order from the trial court,

whichever occurs sooner.

                                            /s/    KEN MOLBERG
                                                   JUSTICE